DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8,13-22,27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20180107816 A1) in view of Tommy et al (US 20180109510 A1)

Regarding claim 1, Wu discloses a system for user authentication in a three-dimensional (3D) alternative reality software application ([0013] methods and systems, including computer-implemented methods, computer program products, and computer systems for verifying an identity of a user of a virtual reality (VR) terminal), the system comprising: 
an alternative reality viewing device that displays a 3D virtual environment to a user thereof ([0014] provides a three dimensional (3D) immersive experience for the user); 
a computing device coupled to the alternative reality viewing device, the computing device comprising a memory to store computer-executable instructions and a processor that executes the computer-executable instructions ([0069] computer 402 is intended to encompass any computing device such as a server, desktop computer, laptop/notebook computer, wireless data port, smart phone, personal data assistant (PDA), tablet computing device, one or more processors within these devices, another computing device, or a combination of computing devices) to: 



generate a multidimensional authentication credential for the user based upon the first set of actions ([0024] based on a successful user identity verification, the target task is executed, and the user is authenticated as an identity-verified user of the VR terminal); and 
store the multidimensional authentication credential in a database ([0054] Once the characteristic identification model is generated, the operating system can store the trained characteristic identification model and retrieve the model based on the current authenticated user of the VR terminal).

Tommy discloses generate the 3D virtual environment for display in the alternative reality viewing device, the 3D virtual environment comprising a plurality of 3D objects ([0030] graphical user interface comprising the selected VR environment on a display and dynamically render one or more interactive objects); 
identify a subset of the plurality of 3D objects selected by the user of the alternative reality viewing device ([0032]  Based on the selected VR environment which in this case is office, the system 100 identifies and positions one or more interactive objects.); 
capture a first set of actions of the user with respect to the subset of 3D objects, including recording a sequence of the first set of actions, the actions comprising one or more of: (i) positioning at least two of the 3D objects in the subset relative to each other, (ii) causing an interaction between at least two of the 3D objects in the subset, (iii) causing an alteration to one or more visual characteristics of at least one 3D object in the subset, (iv) moving at least one 3D object in the subset, (v) holding a gaze of the alternative reality viewing device for an amount of time in relation to at least one 3D object in the subset, or (vi) moving to a different location in the 3D virtual environment with respect to at least one 3D object in the subset ([0031] tracking a first set of activities comprising (i) behavior of the user, (ii) interaction of the user with at least a subset of said one or more interactive objects, and (iii) one or more changes made to the one or more interactive objects in the selected VR environment) 

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include generate the 3D virtual environment for display in the alternative reality viewing device, the 3D virtual environment comprising a plurality of 3D objects; identify a subset of the plurality of 3D objects selected by the user of the alternative reality viewing device;  capture a first set of actions of the user with respect to the subset of 3D objects, including recording a sequence of the first set of actions, the actions comprising one or more of: (i) positioning at least two of the 3D objects in the subset relative to each other, (ii) causing an interaction between at least two of the 3D objects in the subset, (iii) causing an alteration to one or more visual characteristics of at least one 3D object in the subset, (iv) moving at least one 3D object in the subset, (v) holding a gaze of the alternative reality viewing device for an amount of time in relation to at least one 3D object in the subset, or (vi) moving to a different location in the 3D virtual environment with respect to at least one 3D object in the subset as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 1.

Regarding claim 2, Wu is silent to wherein at least a portion of the plurality of 3D objects are personalized to the user.

Tommy discloses wherein at least a portion of the plurality of 3D objects are personalized to the user ([0030] when the user selects a classroom type VR environment, then the one or more interactive objects may be identified as board, table, chairs, and the like and are positioned accordingly.)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein at least a portion of the plurality of 3D objects are personalized to the user as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 2.

Regarding claim 3, Wu discloses wherein the multidimensional authentication credential is based upon the sequence of the first set of actions ([0017] , including activities that can require verification of the identity of the user. Such tasks are referred to as “target tasks”.)


Regarding claim 4, Wu is silent to wherein the multidimensional authentication credential is independent of the sequence of the first set of actions.

Tommy discloses wherein the multidimensional authentication credential is independent of the sequence of the first set of actions ([0041] the one-time multi-dimensional image comprises at least a portion of sequence of one or more interactive objects that are previously interacted by the user when the multi-dimensional password was generated)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein the multidimensional authentication credential is independent of the sequence of the first set of actions as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 4.

Regarding claim 5, Wu is silent to wherein the computing device receives a request to authenticate the user, the request including a second set of actions of the user with respect to the subset of 3D objects.

Tommy discloses wherein the computing device receives a request to authenticate the user, the request including a second set of actions of the user with respect to the subset of 3D objects ([0036] then tracks the second set of activities and compares these with the first set of activities to authenticate and authorize the user to access a file, folder, web application, and the like that are of interest.)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein the computing device receives a request to authenticate the user, the request including a second set of actions of the user with respect to the subset of 3D objects as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 5.

Regarding claim 6, Wu discloses wherein the computing device compares the second set of actions to the multidimensional authentication credential and generates an authentication score based upon the comparison ([0023] he identity of the user can be verified when the degree of similarity reaches a preset threshold). 

Regarding claim 7, Wu discloses wherein the computing device rejects the request to authenticate the user when the authentication score is below a predetermined threshold value ([0033] If the comparison result matches or is sufficiently close based on a preset threshold, the identity of the user can be successfully verified).

Regarding claim 8, Wu discloses wherein the computing device approves the request to authenticate the user when the authentication score is at or above a predetermined threshold value ([0033] If the comparison result matches or is sufficiently close based on a preset threshold, the identity of the user can be successfully verified).

Regarding claim 13, Wu is silent to wherein the first set of actions further comprises removing at least one of the 3D objects in the subset from the 3D virtual environment.

Tommy discloses wherein the first set of actions further comprises removing at least one of the 3D objects in the subset from the 3D virtual environment ([0037] , the set of interactive objects comprises at least a subset of interactive objects that were previously interacted by the user when the multi-dimensional password was generated.)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein the first set of actions further comprises removing at least one of the 3D objects in the subset from the 3D virtual environment as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 13.

Regarding claim 14, Wu is silent to wherein causing an alteration to one or more visual characteristics of at least one 3D object in the subset comprises distorting an appearance of the at least one 3D object in the 3D virtual environment.

Tommy discloses wherein causing an alteration to one or more visual characteristics of at least one 3D object in the subset comprises distorting an appearance of the at least one 3D object in the 3D virtual environment ([0038] , the one or more changes comprises at least one of (a) position, (b) shape, (c) color, and (d) rotation of one or more objects among the set of interactive objects.)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein causing an alteration to one or more visual characteristics of at least one 3D object in the subset comprises distorting an appearance of the at least one 3D object in the 3D virtual environment as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 14.

Regarding claim 15, Wu discloses a computerized method of user authentication in a three-dimensional (3D) alternative reality application ([0013] methods and systems, including computer-implemented methods, computer program products, and computer systems for verifying an identity of a user of a virtual reality (VR) terminal), the method comprising: 



generating, by the computing device, a multidimensional authentication credential for the user based upon the first set of actions ([0024] based on a successful user identity verification, the target task is executed, and the user is authenticated as an identity-verified user of the VR terminal);; and 
storing, by the computing device, the multidimensional authentication credential in a database  ([0054] Once the characteristic identification model is generated, the operating system can store the trained characteristic identification model and retrieve the model based on the current authenticated user of the VR terminal).

Tommy discloses generating, by a computing device, a 3D virtual environment for display in an alternative reality viewing device coupled to the computing device, the 3D virtual environment comprising a plurality of 3D objects  ([0030] graphical user interface comprising the selected VR environment on a display and dynamically render one or more interactive objects);;
identifying, by the computing device, a subset of the plurality of 3D objects selected by the user of the alternative reality viewing device ([0032]  Based on the selected VR environment which in this case is office, the system 100 identifies and positions one or more interactive objects.); 
capturing, by the computing device, a first set of actions of the user with respect to the subset of 3D objects, including recording a sequence of the first set of actions, the actions comprising one or more of: (i) positioning at least two of the 3D objects in the subset relative to each other, (ii) causing an interaction between at least two of the 3D objects in the subset, (iii) causing an alteration to one or more visual characteristics of at least one 3D object in the subset, (iv) moving at least one 3D object in the subset, (v) holding a gaze of the alternative reality viewing device for an amount of time in relation to at least one 3D object in the subset, or (vi) -moving to a different location in the 3D virtual environment with respect to at least one 3D object in the subset ([0031] tracking a first set of activities comprising (i) behavior of the user, (ii) interaction of the user with at least a subset of said one or more interactive objects, and (iii) one or more changes made to the one or more interactive objects in the selected VR environment).

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include generating, by a computing device, a 3D virtual environment for display in an alternative reality viewing device coupled to the computing device, the 3D virtual environment comprising a plurality of 3D objects;
identifying, by the computing device, a subset of the plurality of 3D objects selected by the user of the alternative reality viewing device; 
capturing, by the computing device, a first set of actions of the user with respect to the subset of 3D objects, including recording a sequence of the first set of actions, the actions comprising one or more of: (i) positioning at least two of the 3D objects in the subset relative to each other, (ii) causing an interaction between at least two of the 3D objects in the subset, (iii) causing an alteration to one or more visual characteristics of at least one 3D object in the subset, (iv) moving at least one 3D object in the subset, (v) holding a gaze of the alternative reality viewing device for an amount of time in relation to at least one 3D object in the subset, or (vi) -moving to a different location in the 3D virtual environment with respect to at least one 3D object in the subset as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 15.

Regarding claim 16, Wu is silent to wherein at least a portion of the plurality of 3D objects are personalized to the user.

Tommy discloses wherein at least a portion of the plurality of 3D objects are personalized to the user ([0030] when the user selects a classroom type VR environment, then the one or more interactive objects may be identified as board, table, chairs, and the like and are positioned accordingly.)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein at least a portion of the plurality of 3D objects are personalized to the user as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 16.

Regarding claim 17, Wu discloses wherein the multidimensional authentication credential is based upon the sequence of the first set of actions ([0017] , including activities that can require verification of the identity of the user. Such tasks are referred to as “target tasks”.)

Regarding claim 18, Wu is silent to wherein the multidimensional authentication credential is independent of the sequence of the first set of actions.

Tommy discloses wherein the multidimensional authentication credential is independent of the sequence of the first set of actions ([0041] the one-time multi-dimensional image comprises at least a portion of sequence of one or more interactive objects that are previously interacted by the user when the multi-dimensional password was generated)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein the multidimensional authentication credential is independent of the sequence of the first set of actions as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 18.

Regarding claim 19, Wu is silent to wherein the computing device receives a request to authenticate the user, the request including a second set of actions of the user with respect to the subset of 3D objects.

Tommy discloses wherein the computing device receives a request to authenticate the user, the request including a second set of actions of the user with respect to the subset of 3D objects ([0036] then tracks the second set of activities and compares these with the first set of activities to authenticate and authorize the user to access a file, folder, web application, and the like that are of interest.)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein the computing device receives a request to authenticate the user, the request including a second set of actions of the user with respect to the subset of 3D objects as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 19.

Regarding claim 20, Wu discloses wherein the computing device compares the second set of actions to the multidimensional authentication credential and generates an authentication score based upon the comparison ([0023] he identity of the user can be verified when the degree of similarity reaches a preset threshold). 

Regarding claim 21, Wu discloses wherein the computing device rejects the request to authenticate the user when the authentication score is below a predetermined threshold value ([0033] If the comparison result matches or is sufficiently close based on a preset threshold, the identity of the user can be successfully verified).

Regarding claim 22 Wu discloses wherein the computing device approves the request to authenticate the user when the authentication score is at or above a predetermined threshold value ([0033] If the comparison result matches or is sufficiently close based on a preset threshold, the identity of the user can be successfully verified).

Regarding claim 27, Wu is silent to wherein the first set of actions further comprises removing at least one of the 3D objects in the subset from the 3D virtual environment.

Tommy discloses wherein the first set of actions further comprises removing at least one of the 3D objects in the subset from the 3D virtual environment ([0037] , the set of interactive objects comprises at least a subset of interactive objects that were previously interacted by the user when the multi-dimensional password was generated.)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein the first set of actions further comprises removing at least one of the 3D objects in the subset from the 3D virtual environment as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 27.

Regarding claim 28, Wu is silent to wherein causing an alteration to one or more visual characteristics of at least one 3D object in the subset comprises distorting an appearance of the at least one 3D object in the 3D virtual environment.

Tommy discloses wherein causing an alteration to one or more visual characteristics of at least one 3D object in the subset comprises distorting an appearance of the at least one 3D object in the 3D virtual environment ([0038] , the one or more changes comprises at least one of (a) position, (b) shape, (c) color, and (d) rotation of one or more objects among the set of interactive objects.)

Wu and Tommy are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identity verification method of Wu to include wherein causing an alteration to one or more visual characteristics of at least one 3D object in the subset comprises distorting an appearance of the at least one 3D object in the 3D virtual environment as described by Tommy

 The motivation for doing so would have been for generating multi-dimensional password and authenticating (Tommy, [0005]).

Therefore, it would have been obvious to combine Wu and Tommy to obtain the invention as specified in claim 28.

Claim 9-12,23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20180107816 A1) and Tommy et al (US 20180109510 A1) as applied to claim 1 above, and further in view of Zhu et al (US 20180285538 A1).

Regarding claim 9, Wu and Tommy are silent to wherein the computing device applies one or more real-world physics rules to at least one of the 3D objects in the subset during capture of the first set of actions.

Zhu discloses wherein the computing device applies one or more real-world physics rules to at least one of the 3D objects in the subset during capture of the first set of actions ([0033] It should be appreciated that the 3D environment presented by the 3D authentication method may utilize real-time, or near real-time, physics so that the navigation and physical interaction of the avatar with the objects and items in the 3D environment is carried out in a realistic manner.).

Wu, Tommy and Zhu are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identification and authentication of Wu and Tommy to include wherein the computing device applies one or more real-world physics rules to at least one of the 3D objects in the subset during capture of the first set of actions as described by Zhu.

 The motivation for doing so would have been to displaying three-dimensional virtual environment interacting with environment such that interaction defines password  (Zhu, [0008]).

Therefore, it would have been obvious to combine Wu, Tommy and Zhu to obtain the invention as specified in claim 9.

Regarding claim 10, Wu and Tommy are silent to wherein the multidimensional authentication credential comprises the one or more real-world physics rules applied by the computing device during capture of the first set of actions.

Zhu discloses wherein the multidimensional authentication credential comprises the one or more real-world physics rules applied by the computing device during capture of the first set of actions  ([0033] It should be appreciated that the 3D environment presented by the 3D authentication method may utilize real-time, or near real-time, physics so that the navigation and physical interaction of the avatar with the objects and items in the 3D environment is carried out in a realistic manner.)..

Wu, Tommy and Zhu are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identification and authentication of Wu and Tommy to include wherein the multidimensional authentication credential comprises the one or more real-world physics rules applied by the computing device during capture of the first set of actions as described by Zhu.

 The motivation for doing so would have been to displaying three-dimensional virtual environment interacting with environment such that interaction defines password  (Zhu, [0008]).

Therefore, it would have been obvious to combine Wu, Tommy and Zhu to obtain the invention as specified in claim 10.

Regarding claim 11, Wu and Tommy are silent to wherein the computing device applies the one or more real-world physics rules to at least one of the 3D objects during capture of a second set of actions of the user as part of an authentication request.

Zhu discloses wherein the computing device applies the one or more real-world physics rules to at least one of the 3D objects during capture of a second set of actions of the user as part of an authentication request ([0033] It should be appreciated that the 3D environment presented by the 3D authentication method may utilize real-time, or near real-time, physics so that the navigation and physical interaction of the avatar with the objects and items in the 3D environment is carried out in a realistic manner.).

Wu, Tommy and Zhu are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identification and authentication of Wu and Tommy to include wherein the computing device applies the one or more real-world physics rules to at least one of the 3D objects during capture of a second set of actions of the user as part of an authentication request as described by Zhu.

 The motivation for doing so would have been to displaying three-dimensional virtual environment interacting with environment such that interaction defines password  (Zhu, [0008]).

Therefore, it would have been obvious to combine Wu, Tommy and Zhu to obtain the invention as specified in claim 11.


Regarding claim 12, Wu and Tommy are silent to wherein positioning at least two of the 3D objects in the subset relative to each other comprises placing one of the at least two 3D objects in relation to a light source in the 3D virtual environment such that a shadow of the placed 3D object is positioned relative to the other 3D objects.

Zhu discloses wherein positioning at least two of the 3D objects in the subset relative to each other comprises placing one of the at least two 3D objects in relation to a light source in the 3D virtual environment such that a shadow of the placed 3D object is positioned relative to the other 3D objects ([0023] the 3D display may comprise a two-dimensional (2D) display in which the 3D virtual environment is rendered, such as by shading and/or perspective, thereby to appear to the user to be in three-dimensions (3D).).

Wu, Tommy and Zhu are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identification and authentication of Wu and Tommy to include wherein positioning at least two of the 3D objects in the subset relative to each other comprises placing one of the at least two 3D objects in relation to a light source in the 3D virtual environment such that a shadow of the placed 3D object is positioned relative to the other 3D objects. as described by Zhu.

 The motivation for doing so would have been to displaying three-dimensional virtual environment interacting with environment such that interaction defines password  (Zhu, [0008]).

Therefore, it would have been obvious to combine Wu, Tommy and Zhu to obtain the invention as specified in claim 12.

Regarding claim 23, Wu and Tommy are silent to wherein the computing device applies one or more real-world physics rules to at least one of the 3D objects in the subset during capture of the first set of actions.

Zhu discloses wherein the computing device applies one or more real-world physics rules to at least one of the 3D objects in the subset during capture of the first set of actions ([0033] It should be appreciated that the 3D environment presented by the 3D authentication method may utilize real-time, or near real-time, physics so that the navigation and physical interaction of the avatar with the objects and items in the 3D environment is carried out in a realistic manner.).

Wu, Tommy and Zhu are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identification and authentication of Wu and Tommy to include wherein the computing device applies one or more real-world physics rules to at least one of the 3D objects in the subset during capture of the first set of actions as described by Zhu.

 The motivation for doing so would have been to displaying three-dimensional virtual environment interacting with environment such that interaction defines password  (Zhu, [0008]).

Therefore, it would have been obvious to combine Wu, Tommy and Zhu to obtain the invention as specified in claim 23.

Regarding claim 24, Wu and Tommy are silent to wherein the multidimensional authentication credential comprises the one or more real-world physics rules applied by the computing device during capture of the first set of actions.

Zhu discloses wherein the multidimensional authentication credential comprises the one or more real-world physics rules applied by the computing device during capture of the first set of actions  ([0033] It should be appreciated that the 3D environment presented by the 3D authentication method may utilize real-time, or near real-time, physics so that the navigation and physical interaction of the avatar with the objects and items in the 3D environment is carried out in a realistic manner.)..

Wu, Tommy and Zhu are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identification and authentication of Wu and Tommy to include wherein the multidimensional authentication credential comprises the one or more real-world physics rules applied by the computing device during capture of the first set of actions as described by Zhu.

 The motivation for doing so would have been to displaying three-dimensional virtual environment interacting with environment such that interaction defines password  (Zhu, [0008]).

Therefore, it would have been obvious to combine Wu, Tommy and Zhu to obtain the invention as specified in claim 24.

Regarding claim 25, Wu and Tommy are silent to wherein the computing device applies the one or more real-world physics rules to at least one of the 3D objects during capture of a second set of actions of the user as part of an authentication request.

Zhu discloses wherein the computing device applies the one or more real-world physics rules to at least one of the 3D objects during capture of a second set of actions of the user as part of an authentication request ([0033] It should be appreciated that the 3D environment presented by the 3D authentication method may utilize real-time, or near real-time, physics so that the navigation and physical interaction of the avatar with the objects and items in the 3D environment is carried out in a realistic manner.).

Wu, Tommy and Zhu are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identification and authentication of Wu and Tommy to include wherein the computing device applies the one or more real-world physics rules to at least one of the 3D objects during capture of a second set of actions of the user as part of an authentication request as described by Zhu.

 The motivation for doing so would have been to displaying three-dimensional virtual environment interacting with environment such that interaction defines password  (Zhu, [0008]).

Therefore, it would have been obvious to combine Wu, Tommy and Zhu to obtain the invention as specified in claim 25.


Regarding claim 26, Wu and Tommy are silent to wherein positioning at least two of the 3D objects in the subset relative to each other comprises placing one of the at least two 3D objects in relation to a light source in the 3D virtual environment such that a shadow of the placed 3D object is positioned relative to the other 3D objects.

Zhu discloses wherein positioning at least two of the 3D objects in the subset relative to each other comprises placing one of the at least two 3D objects in relation to a light source in the 3D virtual environment such that a shadow of the placed 3D object is positioned relative to the other 3D objects ([0023] the 3D display may comprise a two-dimensional (2D) display in which the 3D virtual environment is rendered, such as by shading and/or perspective, thereby to appear to the user to be in three-dimensions (3D).).

Wu, Tommy and Zhu are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user identification and authentication of Wu and Tommy to include wherein positioning at least two of the 3D objects in the subset relative to each other comprises placing one of the at least two 3D objects in relation to a light source in the 3D virtual environment such that a shadow of the placed 3D object is positioned relative to the other 3D objects. as described by Zhu.

 The motivation for doing so would have been to displaying three-dimensional virtual environment interacting with environment such that interaction defines password  (Zhu, [0008]).

Therefore, it would have been obvious to combine Wu, Tommy and Zhu to obtain the invention as specified in claim 26.


Conclusion                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619